 Case 1:19-md-02902-RGA Document 364 Filed 01/04/21 Page 1 of 1 PageID #: 6298
                                                               Daniel M. Silver            McCarter & English, LLP
                                                               Partner                     Renaissance Centre
                                                               T. 302-984-6331             405 N. King Street, 8th Floor
                                                               F. 302-691-1260             Wilmington, DE 19801-3717
                                                               dsilver@mccarter.com        www.mccarter.com




January 4, 2021

VIA CM/ECF

The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Room 6325, Unit 9
Wilmington, DE 19801-3555

        Re:        In re Sitagliptin Phosphate (’708 & ’921) Patent Litigation, C.A. Nos. 19-md-
                  2902-RGA, 19-311-RGA, 19-312-RGA, 19-313-RGA, 19-314-RGA, 19-319-
                  RGA, 19-347-RGA, 19-1489-RGA, 20-749-RGA, 20-776-RGA, 20-815-RGA,
                  20-847-RGA, 20-949-RGA, 20-1099-RGA, & 20-1227-RGA

Dear Judge Andrews,
       We represent Plaintiff Merck Sharp & Dohme Corp. (“Merck”) in the above-captioned
matters. As an update regarding Merck’s letter dated December 23, 2020, D.I. 361, on December
29, 2020, Merck filed a request for a certificate of correction in U.S. Patent No. 7,326,708 with the
U.S. Patent & Trademark Office to replace the term “characteristic absorption bands . . . at spectral
d-spacings” in claims 5–7 with “characteristic diffraction peaks . . . corresponding to d-spacings.”
       We will write to apprise the Court when the U.S. Patent & Trademark Office has made a
determination about the request for a certificate of correction.


Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All Counsel of Record (via CM/ECF and E-Mail)




ME1 35343493v.1
